                      Case 20-50129           Doc 147    Filed 02/11/21 Entered 02/11/21 12:09:17           Desc Main
                                                          Document     Page 1 of 6



                                                      IN THE UNITED STATES BANKRUPTCY COURT
                                                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                                               HARRISONBURG DIVISION

                                IN RE:

                                JOHN ALAN ROSS,                                            Chapter 11
                                                                                           Case No. 20-50129
                                         Debtor(s).


                               SECOND INTERIM APPLICATION FOR COMPENSATION AND REIMBURSEMENT
                                     OF EXPENSES BY MAGEE GOLDSTEIN LASKY & SAYERS, P.C.,
                                                    COUNSEL FOR THE DEBTOR
                                                   (June 23, 2020 – January 31, 2021)
                                       Magee Goldstein Lasky & Sayers, P.C. (the “Applicant”), counsel for John Alan Ross (the
                               “Debtor”), moves the Court pursuant to 11 U.S.C. §§ 330, 331, Bankruptcy Rule 2016, and the United
                               States Trustee Guidelines for allowance of compensation for legal services and reimbursement of
                               expenses. In support of this Application, the Applicant respectfully represents:

                                      1.       Information About the Applicant and Application:

                                               A.     Date the Bankruptcy Petition was filed: February 19. 2020.

                                               C.     Date of Order Approving Employment: April 9, 2020.

                                               D.     Identity of Party Represented: The Debtor.

                                               E.     Date Services Commenced: February 19, 2020.

                                              F.    Provisions of Bankruptcy Code Under Which Compensation is Sought: 11
                               U.S.C. §§ 327, 330 and 331.

                                              G.     Terms and Conditions of Employment and Compensation, Source of
                               Compensation, Existence and Terms Controlling Use of a Retainer, and any Budgetary or Other
                               Limitations on Fees: Applicant is authorized to charge for its legal services on an hourly basis
                               in accordance with the terms and conditions set forth in its engagement agreement with the
                               Debtor. Applicant may apply to the Court for compensation and reimbursement of expenses
                               in accordance with the applicable provisions of the employment order, order establishing
                               procedures related to interim compensation, the Bankruptcy Code, the Bankruptcy Rules, and
      P.O. Box 404
Roanoke, Virginia 24003-0404
                               the Local Rules of this Court. The source of compensation and reimbursement of expenses is
      540.343.9800             the Debtor or the Debtor’s estate. There are no budgetary or other limitations on fees or
                               expenses, except as set forth in the Applicant’s employment order.

                                              H.   Names and Hourly Rates of All Applicants, Professionals and
                               Paraprofessionals Who Bill Time, Explanation of Any Changes in Hourly Rates from those
                       Case 20-50129        Doc 147     Filed 02/11/21 Entered 02/11/21 12:09:17            Desc Main
                                                         Document     Page 2 of 6



                               Previously Charged, and Statement of Whether the Compensation is Based on the Customary
                               Compensation Charged by Comparably Skilled Practitioners in Cases Other Than Cases Under Title
                               11:

                               Attorney/                            Hourly                        Date Admitted
                               Paraprofessional                     Rate                          to Bar
                               Andrew S. Goldstein                  $375.00                       1988
                               Jason V. Wolfrey                     $250.00                       2008

                               Paralegals/Accountants
                                   Andre Johnson (A)               $115.00
                                   Jessie Coffman (P)              $115.00
                                   Donna Pickett (P)               $115.00

                                     Compensation requested by Applicant is based on hourly rates equal to or less than rates
                               charged by comparably skilled practitioners in non-bankruptcy cases.

                                            I.      Dates of Previous Orders on Interim Compensation or Reimbursement of
                               Expenses Along With the Amounts Requested and the Amount Allowed or Disallowed:

                                     Order Approving First Interim Application for Compensation and Reimbursement of
                               Expenses dated July 17, 2020:

                                                     Requested                             Approved

                                                     $10,781.25 (Compensation)             $10,734.37
                                                     $1,734.10 (Expenses)                  $1,734.10

                                              J.     Amounts of Previous Post-Petition Payments: $12,468.47.

                                              K.     Amounts of Previously-Approved Fees and Expenses Remaining Unpaid:
                               $46.88.

                                             L.      Whether the Person on Whose Behalf the Applicant is Employed Has Been
                               Given the Opportunity to Review the Application: On the date of the filing of this Application, a
                               copy of the Application was sent to the Debtor for review.

                                              M.     Whether that Person(s) Has Approved the Requested Amount: The Debtor
                               has not yet approved the requested amount; however, an Order approving this Application will
                               not be submitted to the Court until the Debtor has reviewed this Application.
      P.O. Box 404
Roanoke, Virginia 24003-0404
                                               N.     When an Application is Filed Less Than 120 Days After the Order for Relief
      540.343.9800             or After Prior Application to the Court, the Date and Terms of the Order Allowing Leave to File at
                               Shortened Intervals: Pursuant to the interim compensation order, applications may be filed
                               every 60 days.




                                                                               2
                       Case 20-50129         Doc 147      Filed 02/11/21 Entered 02/11/21 12:09:17            Desc Main
                                                           Document     Page 3 of 6



                                              O.    Time Period of the Services or Expenses Covered by the Application: June
                               23, 2020 to January 31, 2021.

                                      2.       Case Status:
                                               A.     For this Chapter 11 Case:
                                                      (i)      Whether a Plan Has Been Filed and, if not yet Filed, Whether the Plan
                               is Expected to be Filed: Filed.
                                                      (ii)     Whether all Quarterly Fees Have Been Paid to the United States
                               Trustee and the Amounts and Dates of Delinquencies, if any: N/A.
                                                      (iii)    Whether all Monthly Operating Reports Have Been Filed and the
                               Reports and Dates of Delinquencies, if any: Filed or to be filed.

                                              B.      For All Chapter Cases, Estates:
                                                      (i)     Amount of Cash on Hand or Deposit: $2,229.03
                                                      (ii)    Amount and Nature of Accrued Unpaid Administrative Expenses: To
                               be determined.
                                                      (iii)   Amount of Unencumbered Funds in the Estate: To be determined.

                                      3.      Summary Sheet: Summary of compensation and expenses as follows:
                                              (a)  Total compensation and expenses requested: $22,517.36
                                              (b)  Total compensation and expenses previously awarded by the Court:
                               $12,468.47.
                                             (c)     Name and applicable billing rate for each person who billed time during
                               the period and date of Bar admission for each attorney: See paragraph 1, G, above.
                                             (d)     Total hours billed and total amount of billing for each person who billed
                               time during billing period:

                                TIMEKEEPER:                       RATE (%):           RATE ($):         HOURS:       FEES:
                                Andrew S. Goldstein                  100%               $375.00          57.50        $21,562.50
                                Shareholder                           75%               $281.25           2.40          $675.01
                                                                      50%               $187.50           0.00              0.00
                                TOTAL:                                                                   59.90        $22,237.51

                                             (e)    Computation of blended hourly rate for attorneys who billed time during
                               period (excluding paraprofessional time): $371.24.



                                                              [This space intentionally left blank]


      P.O. Box 404
Roanoke, Virginia 24003-0404
      540.343.9800




                                                                                3
                       Case 20-50129         Doc 147    Filed 02/11/21 Entered 02/11/21 12:09:17           Desc Main
                                                         Document     Page 4 of 6



                                             (f)     Fee Categories:


                               CATEGORY:                                                           HOURS:         VALUE:

                               Asset Disposition

                               Business Operations

                               Case Administration                                                      42.70      $16,012.50

                               Claims Administration, Objections, and Litigation

                               Employee Benefits/Pensions

                               Fee/Employment Applications and Objections                                  .90        $253.13

                               Financing

                               Litigation                                                                3.10        $1,162.50

                               Travel                                                                    1.50         $421.88

                               Plan and Disclosure Statement                                            11.70        $4,387.50

                               Total                                                                    59.90      $22,237.51


                                        Descriptions:

                                       AST   ASSET DISPOSITION: Identification and review of potential assets including
                                             causes of action and non-litigation recoveries, sales, leases (§365 matters),
                                             abandonment and related sale of assets work.

                                       OPS   BUSINESS OPERATIONS: Issues related to debtor-in-possession operating issues
                                             such as employee, vendor, tenant issues and other similar operational problems,
                                             including business issues that are not litigation matters.

                                       CA    CASE ADMINISTRATION: Coordination and compliance activities, including
                                             preparation of petition, statement of financial affairs; schedules; contracts and
                                             leases; United States Trustee interim statements and operating reports; non-
      P.O. Box 404
Roanoke, Virginia 24003-0404                 litigation contacts with the United States Trustee; general creditor inquiries; 341
      540.343.9800
                                             meeting(s); chapters 1 and 3 issues; all other professionals fee applications




                                                                              4
                       Case 20-50129         Doc 147      Filed 02/11/21 Entered 02/11/21 12:09:17            Desc Main
                                                           Document     Page 5 of 6



                                       CLM CLAIMS ADMINISTRATION, OBJECTIONS, AND LITIGATION: Specific
                                           claim inquiries; bar date motions; analyses, objections and allowances of claims
                                           litigation; chapter 5 non-litigation issues.

                                       EMP EMPLOYEE BENEFITS/PENSIONS: WARN Act, severance, retention, KERP,
                                           401(k) coverage, continuance of pension plan, employee benefit plans, and related
                                           employee issues.

                                       FEE     FEE/EMPLOYMENT APPLICATIONS AND OBJECTIONS, TRAVEL:
                                               Preparation of employment and fee applications for MGLS; motions to establish
                                               interim procedures; review of and objections to MGLS’s employment and fee
                                               applications; defend MFGS fee application objections.

                                       FIN     FINANCING: Matters under §§ 361, 363 and 364 including cash collateral, DIP
                                               financing, and secured claims; loan document analysis; post-petition loans.

                                       LIT     LITIGATION: First day motions; contested matters; adversary proceedings; asset
                                               recovery; chapter 5 causes of action; relief from stay; turnover actions; Rule 2004
                                               issues, and contested motions. (any pleading, motion, etc. that requires response)

                                       PL      PLAN AND DISCLOSURE STATEMENT: Formulation, negotiation,
                                               presentation and confirmation of plan; compliance with plan confirmation order,
                                               related orders and rules; disbursement and case closing activities, except those
                                               related to the allowance and objections to allowance of claims which are treated
                                               under CLM, above.

                                      4.    Reimbursement for Actual, Necessary Expenses: See attached Statement for
                               Services Rendered and Expenses Incurred.

                                       5.    Certification:
                                             I certify that the fees and expenses charged herein were actual and necessary;
                               that the fees are reasonable and economical; that the expenses incurred reflect the actual
                               charges and costs to Applicant; and that the expenses incurred do not include charges for
                               ordinary overhead with the following exceptions: (state any exceptions to the certification)
                               None.

                                       WHEREFORE, Applicant requests the Court enter an Order allowing and authorizing
                               payment of the sum of $22,237.51 for compensation and $279.85 for reimbursement of expenses.
                               Applicant does not intend to file a brief in connection with this Application, but reserves the right

      P.O. Box 404
                               to file a responsive brief if necessary.
Roanoke, Virginia 24003-0404
      540.343.9800




                                                                                5
                       Case 20-50129       Doc 147       Filed 02/11/21 Entered 02/11/21 12:09:17        Desc Main
                                                          Document     Page 6 of 6



                               Date: February 11, 2021                         Respectfully submitted,

                                                                               JOHN ALAN ROSS

                                                                               By: /s/ Andrew S. Goldstein
                                                                                       Of Counsel
                               Andrew S. Goldstein (VSB #28421)
                               Magee Goldstein Lasky & Sayers, P.C.
                               PO Box 404
                               Roanoke, VA 24003-0404
                               Telephone: (540) 343-9800
                               Facsimile: (540) 343-9898
                               Electronic Mail: agoldstein@mglspc.com
                               Counsel for the Debtor




      P.O. Box 404
Roanoke, Virginia 24003-0404
      540.343.9800




                                                                           6
